                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

Criminal Action No. 19-cr-00284-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

RODERICK ALLEN JOHNSON,

       Defendant.


                    ORDER DENYING MOTION FOR RECONSIDERATION


       This matter is before the Court on Defendant’s Motion for Reconsideration (Doc.

# 58) of the Court’s order denying his motion for compassionate release (Doc. # 57).

The Motion for Reconsideration is denied for the following reasons.

       Defendant moved for compassionate release on August 17, 2020. (Doc. # 50).

Because Defendant had failed to exhaust his administrative rights as required by 18

U.S.C. § 3582(c)(1)(A), the Court was without jurisdiction to consider the motion. (Doc.

# 57). The Court denied the motion for lack of jurisdiction on October 9, 2020. (Doc. #

57).

       Defendant now requests reconsideration of the October 9 order. He represents

that he has now exhausted his administrative remedies, and he asserts that family and

health concerns justify a reduction of his sentence. (Doc. # 58). The Court finds no

basis to grant the Motion for Reconsideration.
       “Grounds warranting a motion to reconsider include (1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000). “Thus, a motion for reconsideration is appropriate where the

court has misapprehended the facts, a party’s position, or the controlling law. . . . It is

not appropriate to revisit issues already addressed or advance arguments that could

have been raised in prior briefing.” Id.

       Defendant’s Motion does not present any new evidence or any change in the

controlling law since his last motion, and the Court finds no clear error in the October 9

order. Servants of Paraclete, 204 F.3d at 1012. Therefore, Defendant has failed to show

that reconsideration is warranted, and Defendant’s Motion for Reconsideration (Doc. #

58) is DENIED. This order shall not preclude Defendant from filing a new motion for

compassionate release, provided he has exhausted his administrative remedies.

       Defendant’s Motion for Order on Status of Case (Doc. # 59) is DENIED AS

MOOT.



       DATED: May 25, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              2
